Citation Nr: 1025369	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-38 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Pennsylvania Department of Military 
Affairs

ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In his December 2006 substantive 
appeal, the Veteran initially requested that he be afforded a 
hearing before a Decision Review Officer (DRO).  In February 
2010, however, the Veteran's DRO hearing was canceled at his 
request.  No request to reschedule the hearing has been made.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that in late 1978 he participated in an 
undercover operation to investigate allegations of drugs and 
stolen government property.  He states that he was subsequently 
placed in protective custody at Cherry Point before being 
transferred in August 1978 to Naval Air Station Willow Grove in 
Pennsylvania.  In November or December of 1978, he reportedly 
testified as a witness in court martial proceedings, held at 
Cherry Point, North Carolina, against Sergeant D.O.  The Veteran 
claims that during these times he was harassed by other 
servicemen and received multiple death threats that have caused 
him to incur PTSD.

Consistent with the Veteran's contentions, service personnel 
records indicate that the Veteran was transferred from Cherry 
Point to Willow Grove in August 1978.  As reflected in a December 
2009 request to the Naval Criminal Investigation Service for 
records corroborating the Veteran's contentions, the Veteran has 
provided the date of the incident leading to Sergeant D.O.'s 
court martial, his unit of assignment, and the location at which 
the court martial proceedings took place.

The United States Court of Appeals for Veterans Claims has held 
that, where such evidence is potentially relevant and has been 
sufficiently identified, VA has a duty to obtain court martial 
records of other servicemen.  Hyatt v. Nicholson, 21 Vet. App. 
390 (2007).  In this case, Sergeant D.O.'s court martial records 
are relevant to, and may potentially corroborate, the Veteran's 
reported in-service stressor.  Moreover, sufficient information 
has been provided by the Veteran to allow VA to undertake 
reasonable efforts to obtain them.  The Board also notes that the 
Court further observed that court martial records are considered 
records held by the Federal Government, are generally public in 
nature, and do not require the claimant's specific authorization 
as a matter of law.  Id. at 395 (citing United States v. Hershey, 
20 M.J. 433, 435-36 (1985)).  Accordingly, efforts should be made 
to obtain Sergeant D.O.'s court martial records to corroborate 
the Veteran's claimed involvement in the court martial 
proceedings and the reported in-service stressor events, in a 
manner consistent with 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center in St. Louis, Missouri, or any other 
appropriate agency, department, or 
depository, and obtain a copy of the 
Official Military Personnel File (OMPF), 
including all records of assignments, 
disciplinary actions, police reports, and 
court-martial records for Sergeant D.O., as 
fully identified in the RO's December 2009 
written request for records to the Naval 
Criminal Investigation Service.

All efforts to obtain these records, and 
the responses received, must be documented 
in the claims file, and must continue until 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  If the 
search for such records yields negative 
results, documentation to that effect 
should be included in the claims file. 

2.  After completion of the above 
development, as well as any other indicated 
development (if, in fact, an in-service 
PTSD stressor is corroborated), the 
Veteran's claim of service connection for 
an acquired psychiatric disorder, to 
include PTSD, should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
                                      A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


